internal_revenue_service appeals_office watt avenue sa sacramento ca release number release date date date certified mail dear department of the treasury employer_identification_number person to contact employee id number fax tax period ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date our revocation was made for the following reason you have not operated exclusively for one or more exempt purposes as is required to be an organization described in sec_501 of the code you operated in substantial part to facilitate the selling of automobiles for a fee an activity which does not further charitable or other exempt purposes you did not maintain sufficient records to substantiate that you actually engaged in any program of granting of funds to charitable organizations or for charitable purposes contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or compiaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication and or cc internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code lf we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org year period ended 20xx 20xx tax identification_number should the org’s tax exempt status be revoked as an organization described under sec_501 effective july 20xx because it did not operate exclusively for exempt purposes as described in sec_501 issue facts background information org was granted exemption as an organization described under code sec_501 defined in code sec_509 and sec_170 in february of 20xx org eo was incorporated as a nonprofit corporation in the state of state on march 20xx its state state entity number is xxxxx the purpose of the organization as stated on its form_990 as following to provide middle and lower income families with emotional and financial assistance while they care for hospitalized family members to raise revenue from the organization’s car donation program and donate proceeds from the sales of the vehicles to a charity of the donor's choice org described itself on its website as following org org consisted of two completely separated divisions each with a different operational activities websites and locations co charity auto clearance located at address city state zip code co web address www website com org located at address city state zip code org web address http awww website ora form 886-a department of the treasury-internal revenue service publish no irs gov _4 catalog number 20810w page schedule number or exhibit form 886-a rev date explanations of items org name of taxpayer year period ended 20xx 20xx org filed forms return of organization exempt from income_tax for the last years as following tax identification_number 20xx 20xx 20xx revenue contributions and grants program service revenue investment_income other revenue total revenue - - - - - - - - expenses grants paid benefit paid to or for members salary and other compensations other expenses total expenses findings in examinations during the examination the assigned agent sought information concerning the activities of the org and how it was operated during the taxable years at issue the following narrative summarizes the information that was provided by eo concerning its activities and manner of operations org and co are headed by a completely separated management and each has its own offices bank accounts and operation activities co is a used car dealership headed by director director of accounting it has about employees and a few independent contractors car sales persons co signs contracts with other used car dealers donor for bringing in vehicles as far as city to be auctioned at co’s lots there were about used car dealers in fy 20xx only remaining in 20xx the contracts outlined and dictate how the proceeds are to be split between co and the donors the auction prices are set by the donors basically the vehicles were brought in already detailed cleaned when the vehicles were sold co deducts buyer's fee dollar_figure smog check dollar_figure document fee and dollar_figure donations if the vehicle is not sold immediately additional fees such as handling fee dollar_figure week storage fees dollar_figure day are added by co the remaining proceeds are returned to the donors other used car dealers co used to conduct business with individuals who donated their personal vehicles the donors would dictate in the auction contracts the desired auction prices the portion of proceeds from the form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number org sales of the vehicles to be distributed to a charity organization of their choices the portion of the proceeds would then be distributed to the designated charity organization upon the completion of the sales however this business has dried up in the last few years affected by the recent law changes on tax deduction of the vehicles donated which limits the deduction of a motor_vehicle to the gross_proceeds from its sale individual donators do not have the same level of interest they used to have for donating their vehicles as the result co had turned its attention to conduct business with other used car dealers as stated above in the last a few years there were very few donations made to charity organizations for the years under audit the contracts between co and other used car dealers do not contain a requirement to donate any portion of the proceeds from the sales of the vehicles to any charitable_organization as it did with the individual donators the dollar_figure donations stated in the sales contracts between co and other used car dealers were essentially an auction fee paid to co for using its lot and services even the director of accounting of co director stated during an appointment that he did not think the dollar_figure should be categorized as donations total sales and the donation auction fees for the years under examination are illustrated below the amount of distributions was from a few individual donors fy20xx fy20xx total sales donation auction fees collected distribution to charities distribution to total sales of distribution to total donation auction fees collected the exempt program service from co is virtually not existed in the year under examination it is operation is no different from a regular use car dealership org foundation division as stated above org is located in a separated address from co in fact it rents only a small office at the city of commerce city state it has no receptionist staffs or any assistants ceo ceo is the only person who runs this division he can never be contacted directly at his office or by his cell phone one can only leave a message in the voice mail it takes him a few days to return agent’s calls if at all poa and director director of co has expressed the same frustration in contacting him as well as ceo of the exempt_organization ceo does not appear to have any involvement in co’s operation the two divisions appeared to run their operations totally independent from each other the only one connection between the two divisions was that co form 886-a department of the treasury-internal revenue service publish no irs gov catalog number 20810w page schedule number or exhibit rov b86 explanations of items name of taxpayer year period ended 20xx 20xx tax identification_number org handles the payroll service for org and pays an annual salary of dollar_figure to ceo co explained that this arrangement was to save money in payroll cost since org has only one person - ceo ceo poa who is also the return preparer for eo that co and org division each prepares its own g l and send it to him for tax_return preparation at the end of each fiscal_year ceo has always been late for sending in his g l and without any substantiation in the last a few years poa has advised him many times in the past to correct such short fall and he has yet to make any changes as a result poa has stopped giving an independent audit opinion on its financial books for the past a few years poa recognized the fact the organization has not had any meaningful charitable activities in the last a few years org reported gifting distribution of dollar_figure and dollar_figure to the needy families in 2oxx and 20xx respectively however it has not been able to provide a copy of any approved applications or invoices associated with the gifts to the needy families ceo had made a few promises to provide such records but has never made good on his promises the only records agent received from him was a copy of his personal cell phone bills which does not appeared to relate to any of the charitable activities other than the unsubstantiated distributions reported by org it does not appear to have conducted any other charitable programs or services both co and org would have failed the public support_test of and the facts-and circumstances test required by a c charitable_organization in the years ending on june 20xx and june 20xx law under code sec_501 any organization which is organized and operated exclusively for educational_purposes of which no part of its net_earnings inures to the benefit of any private_shareholder_or_individual is exempt from tax pursuant to sec_501 code sec_170 defines deductible gifts as those that are used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals regulations sec_1_501_c_3_-1 states that an organization is not organized or operated for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders or the organization or persons controlled directly or indirectly by such private interests form 886-a department of the treasury-internal revenue service publish no irs gov catalog number 20810w page schedule number or exhibit name of taxpayer tax identification_number form 886-a rev date org explanations of items year period ended 20xx 20xx sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax- exempt status and to determine its liability for any unrelated_business_income_tax eo has not provided a position to this proposed action and with this notification will be provided the opportunity to respond org position catalog number 20810w page form 886-a department of the treasury-internal revenue service publish no irs gov schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org year period ended 20xx 20xx government's position and conclusions it is the government’s position that eo failed to operate exclusively for exempt purposes during the years under examination in particular eo is not operated for a charitable purpose under sec_501 given the eo’s failure to conduct any substantial charitable activities failure to the operational tests and failure to properly maintain records as required by the internal_revenue_code during all of the years under examination the exempt status of the org should be revoked and file u s_corporation tax_return effective as of july 20xx form 886-a catalog number 20810w page _6 publish no irs gov department of the treasury-internal revenue service
